DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with attorney Christine C.F. Norris on 2/28/2022.
	The application has been amended as follows: 
Claim 3 – Line 2: Please REPLACE “carboxylated” with “carboxylate”.
Claim 5 – Line 2: Please REPLACE “%” with “ wt.%”.
Claim 6 – Line 2: Please REPLACE “%” with “ wt.%”.
Claim 7 – Line 2: Please DELETE “the group consisting of”.
Claim 9 – Please CANCEL claim 9.
Claim 13 – Line 2: Please REPLACE “2%” with “2 wt.%”.
Claim 16 – Line 2: Please REPLACE “about 2%” with “2 wt.%”.
Claim 17 – Line 2: Please REPLACE “about 2%” with “2 wt.%”.
 	Claim 21 – Line 2: Please REPLACE “%” with “ wt.%”.
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
The proposed amendments presented by the attorney during the interview conducted on 2/28/2022 have been fully considered and are sufficient to address issues of clarity in dependent claims 9, 16, and 17 and the previous determination of patentability stands for the same reasons as before. Claims 1-7 and 13-24 are allowed.	
Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 and 13-24 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the 

/QUANGLONG N TRUONG/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615